OPINION OP COURT.
The following is taken, verbatim, from the opinion.
POLLOCK, J-
There is no doubt about -the four glass jars of liquor. There is no doubt but that the five gallon can found had a small amount of liquor *168in it, that it possibly had far more than that in it a shoit time before Giying full credit to what the officers testify to, is there sufficient here to charge this woman with possessing intoxicating liquor? , There is no attempt to de'ny her testimony that she is a married woman, she and her husband living in this house, that he had gone out a short time before. The probabilities are that he took the four gallons of liquor with him when he left. Can we convict the wife of possessing intoxicating liquor when she is living with her husband and liquor is found in the house ? Section 7996 GC. says that the husband is the head of the family. The next section says that he must support his wife and children, if able, and there are other modifications of the common law rule in this state, but has it destroyed the presumption that the husband.is the owner and possessor of the property found in the dwelling ? 30 C. J. pg. 825, under the head of Husband and Wife, Sec. 495, first refers to the common law rule that the personal property of the wife becomes the pioperty of the husband, when married, then it discusses the changes made in the ordinary statutes in recent years, and then it says:
“Although some authorities have held that there is no presumption that personal property in the joint possession of the husband and wife belongs to the husband, the general rule is that where husband and wife are living together the husband is presumptively the owner of personal property on the premises, and that this presumption continues until the wife shows that she acquired it as her separate property. The presumption of the husband’s ownership applies especially to articles such as furniture and household goods' adapted to the use of and used by the head of the family.”
This is a well known principle. While intoxicating liquor was found in this house, there is no attempt to show that the husband and wife were not living together or that this was the property of the wife.
We think the legal conclusion must be that the liquor was the property of the husband and not of the wife; therefore the judgment is reversed and the plaintiff in error is discharged.
(Parr and Roberts, JJ., concur.)